Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 April 2020, 08 October 2020, and 04 January 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 1, “the” should be inserted before “surround”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how many gallons of water per 55 lb of cementitious powder Applicant intends to recite.  Claim 18, from which claim 19 depends, recites less than or equal to 3 US gallons.  However, claim 19 recites about 1.5 to about 3 US gallons.  “About 3 US gallons” would include a volume 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,665,364. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘364 patent recites all of the claim limitations except the electrically conductive surround is cementitious and the surround is in direct contact with the section and is between the section and the earth.  Claim 14 of the ‘364 patent recites a polymeric material and the description of the ‘364 patent describes a binder comprising either a polymeric material or a cementitious material (col. 5, lines 18 - 22).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the electrically conductive surround as recited in claim 14 of the ‘364 patent with the cementitious material as taught in the ‘364 patent to provide a non-polymeric rigid conductive coating.  Claim 14 of the ‘364 patent recites coating a buried conductive metal element and a coating would obviously be in direct contact with the surround to prevent corrosion of the metallic structure and the coating on the outer side of the metallic structure would obviously be located in between the section and the earth.
Claims 15 - 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,262,773. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘773 patent recites all of the claim limitations except the electrically conductive surround is cementitious.  Claim 1 of the ‘773 patent recites a binder comprising a polymeric material and the description of the ‘773 patent describes a binder comprising either a polymeric material or a cementitious material (col. 5, lines 16 - 20).  It would .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirola et al. (US 2016/0163419).
Regarding claim 15, Sirola discloses a method for electrically grounding and corrosion-protecting a metallic structure, comprising: a) applying a cementitious product (water impermeable conductive membrane 304 comprising a carbonaceous conductive material in a cementitious binder) to at least a section of a metallic structure (302), wherein the cementitious product comprises a cementitious matrix (cementitious binder) and a particulate carbonaceous material (coke) dispersed in the matrix; and b) curing the cementitious product to form a water impermeable and electrically conductive cementitious surround on the section (Figs. 1, 3A, and 3B; paragraphs 0018, 0023, 0025, 0026, and 0030 - 0033).  
Regarding claim 23, Sirola further discloses the metallic structure is a pole (pylon) or an anchor rod (ground rod) (paragraph 0032).

Regarding claim 27, Sirola further discloses calcined petroleum coke (Asbury 251 coke) (paragraph 0030).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 4, 6, 8, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sirola et al. (US 2016/0163419).

Regarding claim 2, Sirola further discloses the surround (304) has a top edge, and the assembly further comprises a diverter (upper portion 306) positioned on the top edge and extending around the metallic structure, wherein the diverter is shaped to direct water away from the metallic structure (Figs. 3A and 3B; paragraph 0032).
Regarding claim 3, Sirola further discloses the metallic structure is a pole (ground rod, pylon) (paragraph 0032).
Regarding claim 4, Sirola further discloses the metallic structure is an anchor rod (ground rod) (paragraph 0032).
Regarding claim 6, Sirola further discloses the cementitious surround comprises a cementitious matrix (binder) and a particulate carbonaceous material (carbonaceous conductive material) dispersed in the cementitious matrix (binder) (paragraphs 0030 and 0031).
Regarding claim 8, Sirola further discloses calcined petroleum coke (Asbury 251 coke) (paragraph 0030).

Regarding claim 24, Sirola discloses all of the claim limitations except the specific width of the surround.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the surround as disclosed above to have a width of between about 0.5 inch and about 10 inches as a design consideration based upon the size of the metallic structure to be protected.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sirola et al. (‘419) in view of Staples (US 2,207,134).  Sirola fails to disclose the metallic structure is a cladding on a non-metallic structure.  Staples teaches a ground rod comprising a cladding (metal copper tube 11) on a non-metallic structure (wooden core 10) (Fig. 3; page 1, col. 2, lines 31 - 34; page 2, col. 2, lines 3 - 12) to prevent the battery effect set up when two metals are in the presence of moisture which shortly disintegrates one of the metals.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metallic structure comprising a rod as disclosed by Sirola with the cladding on a non-metallic structure as taught by Staples to prevent damage of the rod caused by a battery effect set up when two metals are in the presence of moisture which shortly disintegrates one of the metals.  The substitution of one known element (ground rod comprising cladding and a non-metallic structure) for another (ground rod comprising a metallic structure) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 

s 7, 9 - 11, 16 - 21, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sirola et al. (‘419) in view of Sirola et al. (US 2005/0194576; hereinafter ‘576).
Regarding claims 7 and 26, Sirola ‘419 discloses all of the claim limitations except the cementitious matrix comprises Portland cement.  Sirola ‘576 teaches a cementitious surround (carbonaceous concrete conductive sheathing) comprising Portland cement (abstract; paragraph 0044).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cementitious binder as disclosed by Sirola ‘419 with the Portland cement as taught by Sirola ‘576 as a design consideration within the skill of the art.  The substitution of one known element (cementitious binder comprising Portland cement) for another (cement binder) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claims 9 and 28, Sirola ‘419 discloses all of the claim limitations except the cementitious surround comprises between 5 wt% and 70 wt% Portland cement, and between 30 wt% and 90 wt% calcined petroleum coke.  Sirola ‘576 teaches the cementitious surround comprises between 5 wt% and 70 wt% Portland cement (50%; paragraph 0056), and between 30 wt% and 90 wt% calcined petroleum coke (45% - 55%) (paragraphs 0044 and 0056).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the surround as disclosed by Sirola ‘419 with the cementitious surround comprising between 5 wt% and 70 wt% Portland cement and between 30 wt% and 90 wt% calcined petroleum coke as taught by Sirola ‘576 to improve the freeze thaw resistance of the surround.
Regarding claim 10, Sirola ‘419 discloses all of the claim limitations except the cementitious surround comprises up to 50% slag.  Sirola ‘576 teaches a cementitious surround (carbonaceous concrete conductive sheathing) comprising up to 50% Portland cement (paragraphs 0044 and 0056) and the cementitious surround can be composed of Portland cement or slag (abstract; paragraphs 0011 and 
Regarding claim 11, Sirola ‘419 discloses all of the claim limitations except the surround has a compressive strength of at least 50 psi.  Sirola ‘576 teaches the surround has a compressive strength of at least 50 psi (310 psi) (paragraph 0059).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the surround as disclosed by Sirola ‘419 with the compressive strength as taught by Sirola ‘576 to improve the freeze thaw resistance of the surround.
Regarding claim 16, Sirola ‘419 fails to disclose prior to step a): digging a hole in the earth for the metallic structure, wherein the hole is sized to leave a gap between the metallic structure and the earth; and lowering at least a bottom portion of the metallic structure into the hole; wherein the section is a section of the bottom portion.  Sirola ‘576 teaches prior to step a): digging a hole (trench) in the earth for the metallic structure (metallic wire or rod), wherein the hole is sized to leave a gap between the metallic structure and the earth; and lowering at least a bottom portion of the metallic structure into the hole; wherein the section is a section of the bottom portion (paragraph 0013).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Sirola ‘419 with the step of prior to step a): digging a hole in the earth for the metallic structure, wherein the hole is sized to leave a gap between the metallic 
Regarding claim 17, Sirola ‘419 discloses all of the claim limitations except the cementitious product is a cementitious slurry.  Sirola ‘576 teaches a cementitious product comprising a cementitious slurry (paragraphs 0013 and 0040).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cementitious product as disclosed by Sirola ‘419 with the cementitious slurry as taught by Sirola ‘576 to allow the cementitious product to flow into a hole.
Regarding claims 18, 19, and 21, Sirola ‘419 fails to disclose the cementitious powder is combined with the water in a ratio of between about 1.5 and about 3.0 US gallons of water per 55 lb of cementitious powder.  Sirola ‘576 teaches cementitious powder is combined with water in a ratio of about 1.5 and about 3.0 US gallons per 55 lb of cementitious powder (47 parts water per 100 parts of cementitious powder) (paragraph 0060).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cementitious product as disclosed by Sirola ‘419 with the ratio of water to cementitious powder as taught by Sirola ‘576 to provide a cementitious slurry of predetermined viscosity.
Regarding claim 20, Sirola ‘419 discloses all of the claim limitations except applying the cementitious slurry to the hole before lowering at least the bottom portion of the metallic structure into the hole.  Sirola ‘576 teaches applying the cementitious slurry to the hole (trench) before lowering at least the bottom portion of the metallic structure (metallic wire or rod) into the hole (paragraph 0013).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Sirola ‘419 with the step of applying the .

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sirola et al. ‘419 in view of LaBarge et al. (US 2021/0044034).  
Regarding claim 29, Sirola ‘419 fails to disclose bracing the metallic structure with at least one brace, wherein the brace is electrically conductive and water impermeable.  LaBarge teaches bracing the metallic structure (ground rod 502) with at least one brace (bridge bar 503), wherein the brace is electrically conductive and water impermeable (Figs. 5A and 5B; paragraphs 0135 and 0137).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Sirola ‘419 with the at least one brace as taught by LaBarge to maintain the metallic structure in a fixed position within the surround.
Regarding claim 30, Sirola (‘419) fails to disclose bracing the metallic structure comprises embedding the brace in the surround.  LaBarge teaches bracing the metallic structure comprises embedding (paragraph 0137 teaches filling the interior of the conductive cylinder, in which the brace 503 is located with a conductive earthing mix 505) the brace (503) in the surround (conductive earthing mix 505) (Figs. 5A and 5B; paragraph 0137). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Sirola ‘419 with the at least one brace as taught by LaBarge to maintain the metallic structure in a fixed position within the surround.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sirola et al. (‘419) in view of Kim (US 2008/0217041).  Sirola ‘419 discloses all of the claim limitations except prior to step a): applying a jacket to the section, wherein the jacket is sized to leave a gap around the section.  Kim teaches prior to applying an electrically conductive surround (3) to at least a section of a metallic structure (grounding wire 2), applying a jacket (stainless steel covering pipe 1) to the section, wherein the jacket is sized to leave a gap around the section (Fig. 2; paragraphs 0009 and 0019).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of prior to step a): applying a jacket to the section, wherein the jacket is sized to leave a gap around the section as taught by Kim to provide a container in which the surround material is charged, thereby preventing loss of surround material to the adjacent soil and minimizing the cost of the surround material required for electrically grounding and corrosion-protecting a metallic structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA